DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
 
Response to Amendment
The amendments filled October 20, 2021 have been entered. Claims 1-8 and 10-17 and 19-22 are currently pending. Claims 1-7, 17, 19 and 21-22 have been amended. The 35 USC 112 (b) rejections has/have been resolved by amendment. 

Response to Arguments
Applicant’s arguments, filed October 20, 2021, with respect to the claims have been fully considered and are persuasive.  The rejection has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Galbreath on January 25, 2022.

The application has been amended as follows: 
Specification Page 14 line 6. Inserted ---- Thus the guide member is shaped to allow the guide member to pass the cannula as the guide member is rotated between the guide and non-guide positions. ---- after the word “cannula.”

Specification Page 20 line 6. Inserted ---- Thus the guide member is shaped to allow the guide member to pass the cannula as the guide member is rotated between the guide and non-guide positions. ---- after the phrase “sheath 228.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Whelan WO2013/177628A1, Sampson US 2004/0215106 A1, and Leinsign US 2003/0153895 A1.
not able to be rotated out of the body (while bypassing the cannula) between a non-guided position and guided position.   
Sampson discloses a sample port with three different diameters and a guide member inserted into the body to decrease the interior diameter of the device to accept a smaller tube. Sampson’s guide member is not able to be rotated out of the body between a non-guided position and guided position. Even if the member was rotatable the member would not able pass the cannula and come to rest in the second portion. 
Leinsign discloses a sample port with two different diameters. Leinsign guide member can flex but is fixed within the body of the device, ie it cannot rotate between a guided and non-guided. The guide member is either engaged or not engaged while always present within the body.
The above art fails to teach or suggest in combination or alone the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781